DOMENGEAUX, Judge,
dissenting.
I would affirm the conviction and sentence, and not remand for resentencing.
It is evident that the defendant benefited through the plea bargaining. He was originally charged with distribution of diazep-am, a Schedule IV controlled dangerous substance for which he could have been sentenced to serve up to ten years at hard labor and to pay a fine of up to $15,000.00. The Trial Judge complied thoroughly with art. 894.1 and he obviously gave great thought to the sentence which he imposed. Considering the wide discretion granted to Trial Judges by law in the imposition of sentences within the statutory limits, I would conclude that the defendant’s sentence is not excessive.
Additionally, I find of some significance, the fact that in the summary portion of the pre-sentence report, a statement is made which indicates that the defendant, prior to his third marriage, was involved in drug distribution for profit. I would think that this had some bearing in the sentencing.
Overall then, I must conclude that the Trial Judge acted within the bounds of his wide discretion in sentencing the defendant as he did.
I respectfully dissent.